Citation Nr: 0516373	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased original evaluation for 
peripheral neuropathy of the left leg, currently rated as 10 
percent disabling.

2.  Entitlement to an increased original evaluation for 
peripheral neuropathy of the right leg, currently rated as 10 
percent disabling.

3.  Entitlement to a compensable original evaluation for 
coronary artery disease, currently rated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2002 and June 2003 rating 
decisions of the Detroit, Michigan, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's peripheral neuropathy of the left and right 
legs is manifested by pain in the feet and toes, a slight 
loss of sensation, and no more than mild incomplete paralysis 
of the external popliteal nerve.

3.  An exercise stress test revealed that a workload of 
greater than 7 METs but not greater than 10 METs did not 
result in dyspnea, fatigue, angina, dizziness, or syncope, 
nor is continuous medication required.

4.  The veteran's coronary artery disease is not manifested 
by any other symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 10 
percent for the veteran's peripheral neuropathy of the left 
leg, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2004).

2.  The criteria for an original evaluation in excess of 10 
percent for the veteran's peripheral neuropathy of the right 
leg, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2004).

3.  The criteria for an original compensable evaluation for 
the veteran's coronary artery disease, currently rated as 
non-compensable, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
June 2002 that informed him of the type of information and 
evidence necessary to establish entitlement to service 
connection and what was necessary for his claim to be 
granted.  The RO has not sent a second VCAA letter detailing 
the later claim for increased ratings.  There is no 
requirement that a second letter be sent.  See, VAOPGCPREC 8-
2003 (Dec. 22, 2003).  In addition, by virtue of the rating 
decisions on appeal, and the statement of the case (SOC), he 
was provided with specific information as to why his claims 
seeking increased ratings were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO' June 2002 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's June 2002 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of an October 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, private medical records, 
and provided the veteran with a VA examination.  The veteran 
has not indicated that there is additional evidence 
available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

A.  Peripheral neuropathy

The veteran was granted entitlement to service connection for 
peripheral neuropathy of the legs by rating decision dated in 
September 2002.  Service connection was established as being 
secondary to service-connected diabetes mellitus.

The veteran underwent a VA examination in July 2002.  The 
veteran stated that his only limitation of activity is that 
he cannot walk as far as he would like due to paresthesias in 
his feet.  The neurological examination revealed the mild 
paresthesias in both feet with no other focal deficits noted.  
There were good pulses in the feet.  Monofiliment testing in 
both feet was slightly diminished but present.

The private treatment records also indicate the veteran has 
pain and paresthesias in his feet.  Dr. Florin Stuleanu wrote 
a letter in June 2003 indicating the veteran had moderate 
diabetic neuropathy.  Dr. Stuleanu did not give any basis for 
this opinion.  

Treatment records from Dr. Francine Vriesendorp dated in 
March 2002 indicate that the veteran complained of swelling 
in his big toes.  The veteran also complained of tingling in 
his feet.  On examination, Dr. Vriesendorp found mildly 
decreased pinprick perception in the distal toes up until 
about 1 to 2 centimeters onto the foot bilaterally.  
Vibratory perception and proprioception were intact.  Deep 
tendon reflexes were 1+ at the knees and absent at the 
ankles.  The plantar reflexes were flexor.  Heel to shin 
testing was normal.  The veteran was able to walk normally 
and was able to walk on his heels and toes without any 
problem.

Private medical records from Dr. Alan McKenzie dated in 
September 2002 indicate that the pulse in the veteran's left 
foot were excellent and a bit diminished in the right foot 
but still pretty good.  Color and temperature of the feet 
were excellent.  Sensation was slightly diminished.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8521 provides the rating criteria for 
paralysis of the external popliteal nerve, and therefore 
neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, 
Diagnostic Code 8521 (2004).  Complete paralysis of the 
external popliteal nerve, which is rated as 40 percent 
disabling, contemplates foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.  Id.  Disability ratings of 10 percent, 20 percent 
and 30 percent are assignable for incomplete paralysis which 
is mild, moderate or severe in degree, respectively.  Id.  
Diagnostic Code 8621 refers to neuritis of the external 
popliteal nerve while Diagnostic Code 8721 refers to 
neuralgia of the external popliteal nerve.

The veteran's neuropathy of the left and right leg is 
manifested by paresthesias and some slight difficulty walking 
for long distances.  There is some evidence of loss of 
sensation, but the veteran is able to walk with a normal 
gait, is able to heel and toe walk, and is able to perform 
all activities of normal life.  The evidence shows there is 
an absence of deep tendon reflexes in the ankles.  There are 
no other organic changes present such as muscular atrophy or 
trophic changes.  The Board finds that such symptoms are 
compatible with incomplete paralysis of the external 
popliteal nerve which is not more than mild in degree.  The 
medical evidence establishes that the veteran suffers from 
paresthesias in his feet and some loss of sensation, but 
there is very little functional limitation associated with 
his peripheral neuropathy.  The Board notes that one of the 
veteran's doctors has described the disability as 
"moderate" but with no other detail from that physician, 
and in light of the evidence showing only a very small loss 
of function, the Board finds that the veteran's disability 
does not more closely approximate moderate incomplete 
paralysis of the external popliteal nerve, and therefore a 
disability rating in excess of 10 percent for the peripheral 
neuropathy of the left and right leg, is not warranted.  
38 U.S.C.A. § 4.124a, Diagnostic Code 8521 (2004).  

B.  Coronary Artery Disease

The veteran was granted service connection for coronary 
artery disease by rating decision dated in June 2003.  The 
veteran was assigned a non-compensable rating and he 
appealed, seeking a higher rating.

The veteran has been diagnosed with coronary artery disease 
and underwent angioplasty of the right coronary artery in 
March 2002.  The heart disease is secondary to the veteran's 
service-connected diabetes.

The medical evidence does not establish that the veteran is 
taking continuous medication for his coronary heart disease.  
He is taking medication for diabetes and has been prescribed 
beta-blockers at times for his heart disease but has not used 
them continuously.

The veteran underwent a VA examination in July 2002 and an 
exercise stress test was performed.  An addendum to the VA 
examination in June 2003 indicates that the veteran had an 
ejection fraction of 60 percent and performed the work 
equivalent of 11 METs.

A report from Dr. Juan Mesa, the veteran's cardiologist, 
dated in April 2002, indicates that the veteran is 
asymptomatic from a cardiac standpoint and is in functional 
class I for angina or congestive heart failure with no 
symptoms at rest or exercise.

Under the regulations, a 10 percent rating is warranted for 
coronary artery disease where a "workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required".  38 C.F.R. § 4.104, DC 7005 (2004)

A higher rating, of 30 percent rating is warranted for 
coronary artery disease where a "workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray".  Id.

There is no evidence that the veteran is taking continuous 
medication for his heart disease, and his exercise stress 
test showed the work equivalent of 11 METs with no symptoms.  
His cardiologist, Dr. Mesa, has stated that the veteran's 
heart disease is asymptomatic.  The Board finds that there is 
no basis for a compensable evaluation for the veteran's 
coronary artery disease.  Id.

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2004).

III.  Extraschedular rating

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's peripheral neuropathy or coronary artery disease 
has caused marked employment interference or requires 
frequent medical treatment.  There is no current medical 
evidence addressing the veteran's employability and no 
evidence of hospitalization since 2002.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to an increased original evaluation for 
peripheral neuropathy of the left leg, currently rated as 10 
percent disabling, is denied.

Entitlement to an increased original evaluation for 
peripheral neuropathy of the right leg, currently rated as 10 
percent disabling, is denied.

Entitlement to an original compensable evaluation for 
coronary artery disease is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


